UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1763


DONALD ANDREWS,

                  Plaintiff – Appellant,

          v.

WOLCOTT RIVERS GATES; W. BRANTLEY BASNIGHT; DAVID M.
BASTIAANS; RICHARD E. BIEMILLER; STEVEN L. BROWN; ADAM M.
CARROLL; BARRY DORANS; CARL A. EASON; CHESHIRE I’ANSON
EVELEIGH; JOHN F. FABER; RONALD M. GATES; AMEET I. HABIB;
DOUGLAS E. KAHLE; KYLE D. KORTE; STEPHAN J. LIPSKIS;
SAMUEL W. MEEKINS; MARK V. PASCUCCI; M. POWELL PETERS;
STEPHEN P. PFEIFFER; ANTHONY F. RADD; DAVID N. REDA;
CARTWRIGHT R. REILLY; WILSON L. RIVERS; GLEN M. ROBERTSON;
C. ARTHUR ROBINSON; JOHN F. SAWYER; CULLEN D. SPECKHART;
LESLIE R. WATSON; MARSHALL A. WINSLOW; EDWARD W. WOLCOTT;
BRANDON H. ZEIGLER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00076-HEH)


Submitted:   December 9, 2014               Decided:   December 12, 2014


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald Andrews, Appellant Pro Se. Brendan David         O’Toole,
WILLIAMS MULLEN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Donald W. Andrews, Jr., appeals the district court’s

order   dismissing    this    action    alleging     malicious      prosecution,

extortion, RICO violations and mail fraud.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  Andrews v. Wolcott

Rivers Gates, No. 3:14-cv-00076-HEH (E.D. Va. July 3, 2014).                  We

dispense   with     oral     argument   because      the    facts    and   legal

contentions   are    adequately    presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3